DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 10/12/21 has been entered in the case. Claims 1-6, 8-13 are pending for examination and claim 7 is cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite that “the first remote interface: receives a command related to the communication of safety critical information to the first medical device” failing to comply with the written description requirement.  According to original specification, (para [0455] of the PG Pub US2019/0167902), it states that: commands/setting that may be considered safety critical may include, but are not limited to, one or more of the following: commands relate to: changes in therapy..., may all be entered by a user or caregiver through the remote interface 3604, but the final confirmation must be completed on the mini-remote interface 3610.  It is noted that the remote interface 3604 is equivalent to a first remote interface in the claimed invention. In other words, the first remote interface 3604 sends (but not receives a command, as required in the claims 1 and 9 above) commands related to the communication of safety critical information to the mini-remote interface 3610. Perhaps, based on the elected Fig. 39, the first remote interface 3604 sends the commands related to the communication of safety critical information to the first medical device 3602 (pump device) through the second/mini-remote interface 3610.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite that “wherein the first remote interface: receives a command related to the communication of safety critical information to the first medical device” is vague.  It is unclear to Examiner that which device is sending a command related to the communication of safety critical information to the first medical device?  How does the first remote interface receive a command by itself and then send the command to the first medical device?
Does Applicant mean that the first remote interface 3604 receives a command from the second remote interface 3610 and then send the command to the first medical device 3602?  If in that case, based on the elected Fig. 39, the first remote interface 3604 is not in communication directly to the first 

Claims 1 and 9 recite that “display a message on the first remote interface that the communication of the safety critical information to the first medical device requires confirmation using the second remote interface” is vague.  It is unclear to Examiner that how is the second remote interface being confirmed the safety critical information while the display message from the first remote interface being send to the first medical device.
Does Applicant mean that the first remote interface sending a display message to the first medical device through the second remote interface?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moberg et al. (US 2011/0178462).
Regarding claims 1-2, 9, Moberg discloses a medical device system, Figs. 1-21, comprising: 
a first medical device (infusion pump) 128; 
a first remote interface 104; and 
a second remote interface 134 or 138 or 140 is located separate from the first medical device (the infusion pump) 128 and the first remote interface 104, wherein the second remote interface 134 or 138 or 
As best as understood, wherein the first remote interface 104:
receives a command (e.g. by displaying on the screen on the network device 104, equivalent to the first remote interface 104 of claimed invention, as shown in Figs. 12-17, para [0124]; it is noted that the network device 104 is equivalent to a first remote interface) related to the communication of safety critical information (e.g. deliver or adjust bolus level in Fig. 12; or replace battery immediately in Fig. 13; or insulin reservoir low in Fig. 14, or a bolus reminder in Fig. 15; refill reservoir as soon as possible, in Fig. 16) to the first medical device, i.e., infusion pump. 
For example: the network device (the first remote interface 104) obtains or generate an instruction/command or programming parameters intended for the infusion pump (the first medical device), para [0110].  In other words, the first remote interface 104 receives a command (by display on the screen on the first remote interface 104, as shown in Figs. 12-17), and then the first remote interface 104 sends the command (instruction/programming) to the infusion pump (the first medical device) such as Press “OK” to continue, as shown in Figs. 12-13;
displays a message on the first remote interface 104, as shown in Figs. 12-17, also see para [0124, 0125, 0126], that the communication of the safety critical information (e.g. deliver or adjust bolus level in Fig. 12; or replace battery immediately in Fig. 13; or insulin reservoir low in Fig. 14, or a bolus reminder in Fig. 15; refill reservoir as soon as possible, in Fig. 16) to the first medical device (infusion pump) requires confirmation (by conveying or transmitting the command of the first remote interface 104 to the infusion pump) using the second remote interface;
Note: with regarding the limitation: requires confirmation using second remote interface, as seen in Fig. 1, the second remote interface 134 or 138 or 140 is a third party to convey a message in between the first medical device/infusion pump 128 and the first remote interface 104). For example: the display a message, e.g., deliver or adjust bolus level on the display such as 4.5 unit.  This screen includes the prompt, Press OK to Continue. The user can press Ok to display other options, such as an activation requires that controls the infusion pump to administer the recommended bolus, para [0125].  In order to make the infusion pump to administer the recommended bolus, this command (from the first remote 
sends the communication to the second remote interface; and once confirmation received by the second remote interface, the second remote interface communicates the command to the first medical device (e.g. the first remote interface sends the command to the first medical device such as: deliver or adjust bolus level in Fig. 12 or set bolus or manual bolus in Fig. 17, see para [0125-0129]; the user can press “OK” to display other option, such as an activation request that controls the infusion pump (via the second remote interface) to administer the  recommended bolus, para [0125]; processing the pump data to generate an activation instruction to remotely delivery of fluid by the infusion pump, claim 1 in Moberg).  Also see further explanations below:
Moberg discloses that the network communications from external devices 104 (the first remote interface) outside the local system environment 102 conveys or sends a command (e.g. device programming instructions, device actuation instructions, or other control parameters) to the local system device 102, para [0006].  In other words, the external device 104 (the first remote interface) sends the command to the local system device 102 (e.g. to first medical device/infusion pump via the second remote interface 134, 138, 140).   
Moberg further discloses that the network device, from the first remote interface, generate an instruction or programming parameter intended for the infusion pump, ... the network device configured to generate a suitably configured control communication that conveys the instruction/send command or programming parameter, ... the network device can transmit the control communication in an appropriate format and in compliance with the particular data communication protocol utilized for the communication section with the local device (the second remote interface), para [0110], or the step 901 in Fig. 9 says that generate a control communication intended for the infusion system device, and step 912 says that transmit the control communication to the infusion system device. In other words, in the step 901, the network device (the first remote interface) sends a command to the first medical device (infusion pump) via the infusion system device (e.g. the command must go through a second remote interface 134, 138 or 140.

Moberg also discloses in claims 1 & 17 that processing the pump data to generate an activation instruction (equivalent to provide a command from the network device) to remotely activate delivery of fluid by the infusion pump; generating a control communication formatted for compliance with a particular data communication protocol supported by the infusion pump, the control communication including the activation instruction;  and transmitting the control communication from the network device to the infusion pump to cause the infusion pump to deliver fluid to the body of the user in accordance with the activation instruction. 
For the reasons above, thus, Moberg discloses that the first remote interface 104 (from the network device) sends the command/communication to the second remote interface; and once confirmation received by the second remote interface, the second remote interface (device 134, 138 or 140) communicates the command to the first medical device/infusion to administer the recommend bolus. 
Regarding claim 3, wherein the first remote interface 104 is a medical device data system.  
Regarding claims 4 and 10, the display displays to network device (the first remote interface) that battery low, replace battery immediately, see Fig. 13, or refill reservoir as soon as possible, se Fig. 16.  It is noted that in order to alert of the first medical device (the infusion pump data) to the displayed message to the network device (the first remote interface), the first medical device sends a command to the first remote interface through the second remote interface.  It is noted that the first medical device and the first remote interface are communication indirectly via the second remote interface. 
 Regarding claims 5 & 11, wherein the system further comprising a blood glucose meter 136 in communication with the second remote interface 134, 138 or 140, see Fig. 1.  
Regarding claims 6 & 12, wherein the system further comprising a continuous glucose monitor transmitter 130 in communication with the second remote interface 134, 138 or 140, see Fig. 1.  
Regarding claims 8 &13, Moberg discloses in Figs. 12-17 that a display displays on either monitor devices, controller devices (the second remote interface), or network device (the first remote interface), para [0124-0129].  Thus, the first remote interface (the network device) receives an input of information related to the delivery by the infusion pump of a bolus volume of infusible fluid (e.g. battery low in Fig. 13, or insulin reservoir low in Fig. 14, or historical blood glucose in Fig. 15 or bolus history in Fig. 17);
displays a message that the delivery of the bolus volume (e.g. deliver or adjust bolus level, in Fig. 12 or set bolus in Fig. 17) requires confirmation using the second remote interface (as discussed in claim 1 & 9 above, the data from network device/the first remote interface sends command to the infusion pump via the second remote interface); and once confirmation received by the second remote interface, the second remote interface communicates the information required for the delivery of the bolus volume of infusible fluid to the infusion pump, see steps 908-912 in Fig. 9, or steps 1114-1126 in Fig. 11).

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive.
1) Applicant’s arguments, see page 8 of Remarks, filed 10/12/21, with respect to the rejections of claim 7 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, a new amendment claims 1 & 9 involve 35 USC 112, first and second paragraph have introduced in this office action.  Please see the rejections above for more details. 

2) Applicant argues that Moberg fails to teach or suggest displays a message on the first remote interface that the communication of the safety critical information to the first medical device requires confirmation using the second remote interface.
In response, as seen in Fig. 1, the second remote interface 134 or 138 or 140 is a third party to convey a message in between the first medical device/infusion pump 128 and the first remote interface 104). For example: the display a message, e.g., deliver or adjust bolus level on the display such as 4.5 unit.  This screen includes the prompt, Press OK to Continue. The user can press Ok to display other options, such as an activation requires that controls the infusion pump to administer the recommended 
It is noted that the second remote interface is a third party to convey the commands in between the network device (the first remote control) to the first medical device (infusion pump), without confirmation the third party (e.g. the second remote control), the first medical device (the infusion pump) cannot receive the command from the network device. 

3) Applicant further argues that the command must be confirmed on the second devices before transfer of the command to the medical device, the command will not go automatically to the medical device without the confirmation. 
In response, as said in part 2 of the response to argument above, the second remote interface is a third party to convey the command in between the network device (the first remote control) to the first medical device (infusion pump), without confirmation the third party (e.g. the second remote control), the first medical device (the infusion pump) cannot receive the command from the network device. 
If the command from the first remote interface 104 goes automatically to the medical device, then the first remote interface must be directly contact to the medical device (pump 128). However, as seen in Fig. 1, the first remote interface104 is not communicate directly to the pump medical device 128.  The communication in between first remote interface 104 and the pump medical device 128 must go through the second remote control 134/136/138.  When the second remote interface receives the command from the first remote control, and in order to confirm that the second remote interface has received the command from the first remote control, then the second remote interface conveys/passes the command of the first remote interface to the pump medical device, so that the pump can take an action based on the request from first remote control. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783